     CASE 0:18-cv-03189-DSD-ECW Document 23 Filed 04/30/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


The Prudential Insurance
Company of America,                                   Case No. 18-cv-3189 (DSD/ECW)

                     Plaintiff,

v.                                                                 ORDER

J.B., a minor; Z.B, a minor; and Annie L.
Davis, solely in her capacity as guardian
of J.B. and Z.B.,

                     Defendants.


       The Court held an initial pretrial conference in this interpleader action involving a

life insurance policy on April 30, 2019. In the parties’ Rule 26(f) report, Plaintiff The

Prudential Insurance Company of America (“Prudential”) stated its intent to add the

insured’s spouse, Marilyn Davis, as a defendant and putative beneficiary and to file a

motion for appointment of a guardian ad litem for minor defendant Z.B. (Dkt. No. 16 at

2.) Prudential has since filed its Amended Interpleader Complaint (Dkt. No. 20) and a

summons issued on April 29, 2019 (Dkt. No. 21). In the Amended Interpleader

Complaint, Prudential alleges that the insured designated J.B. and Z.B. as co-equal

primary beneficiaries under the policy, that the insured’s death was ruled a homicide, and

that criminal charges are pending against Z.B. with regard to the insured’s death. (Dkt.

No. 21 ¶¶ 11-12, 18.) Prudential also alleges that Minn. Stat. § 524.2-803 may disqualify

Z.B. from receiving Z.B.’s share of the death benefit and that J.B. and/or Davis may be

entitled to that share. (Id. ¶¶ 19-20, 22-23.) Rather than enter a pretrial scheduling order
     CASE 0:18-cv-03189-DSD-ECW Document 23 Filed 04/30/19 Page 2 of 2



at this time, the Court will set a status call for June 6, 2019 at 10:00 a.m. to hear the

parties’ proposal as to the case schedule and discovery limitations in view of the

Amended Interpleader Complaint and anticipated filings.

       Accordingly, based on the files, records, and proceedings herein, IT IS

ORDERED THAT:

       1.     J.B. shall file on CM/ECF a letter updating the Court as to the status of the

              criminal case against Z.B. on or before May 10, 2019.

       2.     The Court will hold a status call regarding the case and the parties’

              proposed schedule and discovery limitations in view of the Amended

              Interpleader Complaint and any subsequent developments on June 6, 2019

              at 10:00 a.m. Dial-in information for the status call will be circulated by

              the undersigned’s chambers before the call.



Date: April 30, 2019

                                    s/Elizabeth Cowan Wright
                                    ELIZABETH COWAN WRIGHT
                                    United States Magistrate Judge




                                               2
